EXHIBIT 23.2 Consent of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders North American Oil & Gas Corp. Ventura, California We consent to the use in the Registration Statement on Form S-1 of North American Oil & Gas Corp. of our report dated March 28, 2013, with respect to the consolidated financial statements of North American Oil & Gas Corp. as of and for the year ended December 31, 2012, and to the reference to our firm under the caption “Experts” in the Registration Statement on this Form S-1. Golden, Colorado April8,2014 ww w. eidebailly.com 440IndianaSt.,Ste.200 |Golden,CO80401-5021 |TF877.882.7929 |T303.986.2454 |F303.980.5029|EOE
